(3n61 ',ra1suopcn-qsuD                                                                                                (ssn flfl,fYl I
Otysrzr '^eu) s8z-I Nn t,tluor                                              IUOOJ flHI dO >tuflTf, 'I               SNOIII(SUOTUd
      hf_litiu$tsH[V                   pl,t
                           9,18               I   01                                                                        ',
                                                                             1/            pa v ae         l/.? /
                                                                                                   ry € 'f,v/,'l/| g? ' wsn< I    vn
                                                                                                                                                 lf*t           al          t 0g,gp\tfrt n
                                                                                                             aql/
   prngsuJo lunourv          IO IsrlSJeI/{   'S'n ol pa^\o lunouv                                            sa8req3     1e1o1                                                            eeJ ecrares
                                                     {Lli.li.i      I    i)r}-r
                                                                          - "^    r
       ,$ndoq ro
                            ]                                ;" t',itt.-. :,:' ''? Ir-ll3
                            S'NJO
@      oka                  E   /-L/.        fl         wa'.
                   EIuII     ecrdesJo elec                                                                                                (aaoqo uuot1s uotlt   uatafipfi     t(1uo alaldwoc)   sse+pv
                  'apoqeJo eceld lensn                                                                                                              h/Qv
s.lu"pueJep eql ut Surprse: ueql uorle:c
    -srp pue e8e slqugrns;o uosrsd     y                                                                                               (atoqo u,roqs Toulr) pertses Ienpr^rpurJo ellrl prm awBN
                                    (ao1aq    sltowat aa5/ e,roqe peuuu ''c1e'uorle.rodroc',(uedruoc 'lsnpl^lpq eql                     e1ecol   ol elq"rm ure I luql u.mpr pue,$rgec fqe.req I         !
        '.{\oleq peUesul ssoJppe eql l3 u/r\oqs ''cla 'uoqaodroc ',(uedruoc 'lBnpl^Iput eql uo ro e^oq? u.1logs sseJppB oql le ' c1e 'uorlerod:oc  i(uedruoc 'lenpr^rput oq} uo
       pequcsep ssecord eql '..$lr€uraU,,    u u.&oqs se polncoxo e^eq 'acrlJes Jo ecueptlo 1u8a1 e,req E 'pe^Jes ,{lleuosred
                                                                                          fl                                                  I l€ql umler pue ,lrgec.(qereq 1
                                                                                                                                                                  (pal4tutqns    s   ggz WSn auo uDql
       /ll                                                                                                                                                        atowtr gg7 Trggp Tstg[t1uo u8tg)
                                                                                                                                                                     'pe1€uput ssecordyo :equrnu
       EI€CI                      {rel3 ro,qnde( Snisn pezuoqtnvJo erqeu8rg                                                                                     Iulol eql   JoJ ldrece.r e8pe1.,nou1cu      I
gNIT SIHI A\OTfg SITUA\ ION O(I                                                                ATNO AVHSUYru 'S'N .{O trSN UO.{ A\OAf,fl trf,YdS
                                                                                      -
                                                                         INVqNAJIrO n
                                                                           rsrrNrv'rdx                              JO   Jl?qeq uo ecrir.ras Smlsenbs.r .ro1eur3[:6 reqlo ro    .(auogyJo orn1eu3r5
                                                                                                                                                                                                     P&I-
                                                                                                                             :(aaatag "tog apDfD^y saulJ papultsg puo's.oqwn11 auoqdalal
     xv@)aJIAuaScNIUCadxaNIJSISSV.I1I/t1,IYHINoIIVnruodNIuaHJouosNoIJ3nuIsNITVI3ads
                                              ecr^res roJ   lceqS
                                                                    !
                                           esE, srql ur p3^r3s
                                     aq o1 satgedlo r"q.,*1.1       I.
                                                            I
                                s8z - uuojl ,,,p q1,^ p"-",
                                   aqolsseco:d;orequmy !-                    - -           :,iho.Igg SS!ruOCV CNV AI^MN JV                               OJ AdOf, AJIAUAS CO             II]IJON   CNSS
                                                                                                             )"L h         oq 'aT ' +2J \"<_ )                                                rv
                                                                                                (apo3     puo ap$'t(lD
                                                                                                      4J7 puo
                                                                                                (apoJ dIZ     atory t(tlJ ''o1';  uawyody'OlA
                                                                                                                           ''o111 uauuody'ggy        n   DdaS)
                                                                                                                                                         pa.4g) SS1n1OCV
                                                                                                                                                                SS:ruOC1V            \          ,L
                                                                                                                                                                                             ;,,
               t+\b')               1)^J?                                                                       cq                  2?NJ
                                       !IdAI JO                                                                                                                                          JNVCNIIdAO
                 lz   O -A? -gl^'
                       ulIsNnN asv3 .tunoS                                                                                                                                                 JJIINIV'Id
                                                     'wtolslt4tlo asratat                      aLfi   uo                                 acr^res sleqsrBl^I sel?ls pelluo
     ,pqs"Dq 'S'n       ary {q ssacot4lo aclMas,, to{suor1cn4su1 aag
                 Case: 1:18-cv-04882 Document #: 19 Filed: 12/19/18 Page 1 of 1 PageID #:102                                                 ecrlsnf Jo luetuu?dec 's'n
                NUnIf,U (INY JdIgJflU SS[f,OUd
